Citation Nr: 1449266	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left inguinal hernia with repair.

2.  Entitlement to an initial compensable evaluation for right inguinal hernia.

3.  Entitlement to service connection for gastroesophageal reflux disease.

4.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977 and from February 2005 to February 2006.  He also had periods of service in the Texas Army National  .

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2009 rating decision of the VA Regional Office (RO) in Waco, Texas.

Although the Veteran requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in August 2014.  His hearing request, therefore, is considered to have been withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Virtual VA claims file has been reviewed; documents contained therein are duplicative of those in the Veteran's paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left inguinal hernia with repair is not manifested by a recurrent hernia; the Veteran has pain, but no other residuals.

2.  Throughout the rating period on appeal, the Veteran's right inguinal hernia is manifested by a small hernia without protrusion or abnormality.

3.  GERD and allergies were not manifest during the first period of service.

4.  Clear and unmistakable evidence reflects that GERD existed prior to second period of service service.  

5.  The preexisting GERD did not increase in severity during service.

6.  Clear and unmistakable evidence reflects that allergies existed prior to the second period of service.

7.  The preexisting allergies did not increase in severity during service.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable disability rating for left inguinal with hernia repair.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7338 (2013).

2.  The criteria are not met for a compensable disability rating for a right inguinal hernia.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7338 (2013).

3.  The Veteran's GERD was not incurred in or aggravated by the first period of service.  38 U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Allergies were not incurred in or aggravated by aggravated by the first period of service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  Gerd and allergies both clearly and unmistakably preexisted the second period of service and were not aggravated therein.  The presumption of soundness at enry is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran a notice letter in December 2007.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice; the Veteran's claims for increased ratings are a "downstream" element of the RO's grant of entitlement of entitlement to service connection.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for increased ratings for his left and right inguinal hernias.   The examination reports contain all the findings needed to rate his left and right inguinal hernias, including history and clinical evaluation.  The Veteran was also afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, there has been no material change in the Veteran's disabilities, and uniform evaluations are warranted.

The Veteran is currently assigned noncompensable ratings for his left inguinal hernia with repair and for his right inguinal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7338.  According to Code 7338, a noncompensable disability rating is for assignment where there is an inoperable, but remediable, inguinal hernia or a small, reducible inguinal hernia or an inguinal hernia without true hernia protrusion.  A 10 percent rating is warranted for a postoperative, recurrent, readily reducible hernia that is well supported by a truss or belt.  A 30 percent rating requires a small, postoperative, recurrent, or irremediable hernia that is not well supported by a truss, or not readily reducible.  A 60 percent rating requires a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and is not readily reducible, when considered inoperable.  See 38 C.F.R. § 4.114, Code 7338 (2013).

After a review of the lay and medical evidence, the Board finds that the Veteran's current noncompensable disability ratings are most appropriate for the Veteran's left inguinal hernia with repair and for his right inguinal hernia, for the entire rating period on appeal, and that higher, compensable ratings are not warranted.  38 C.F.R. § 4.7.  The objective medical evidence of record indicates that the Veteran's left inguinal hernia with repair is productive of subjective complaints of pain.  However, at his most recent, March 2012 VA examination, the area of the Veteran's left inguinal hernia repair was well-healed and without evidence of a current hernia.  His right inguinal hernia was noted as being 2 centimeters at his May 2008 VA examination, but was not palpable at the March 2012 VA examination.  Moreover, both VA examiners indicated that the Veteran did not require a truss or belt, and that his hernias were not recurrent; the March 2012 VA examiner found that the examination of the Veteran's abdomen showed no evidence of a hernia.  As such, the Veteran is not entitled to compensable disability ratings for his left inguinal hernia with repair and right inguinal hernia.

Additionally, the Board notes that the Veteran is in receipt of a separate disability rating for his surgical scar from his left inguinal hernia repair pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  As the Veteran has not appealed the assigned rating for his scar, it is not for consideration here.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left inguinal hernia with repair and right inguinal hernia are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examinations and treatment records and which provided the basis for the assigned disability ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  None of the VA examiners indicated that the Veteran lost any time from work due to his left inguinal hernia with repair and right inguinal hernia.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular rating for the Veteran's left inguinal hernia with repair and right inguinal hernia is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with left inguinal hernia with repair and right inguinal hernia, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran had service in Kuwait and Iraq from April 2005 to January 2006.

Service treatment records indicate that there are no complaints, treatment, or diagnoses related to allergies or GERD during the Veteran's first period of active service, from 1973 to 1977.

The Veteran reported a history of sinusitis and hay fever, as well as a history of frequent indigestion or heartburn at his January 2005 Army National Guard retention examination; he also reported that he took Zantac for his GERD and Actifed for his allergies.  The contemporaneous clinical evaluation showed that examination of the Veteran's nose and sinuses, as well as his abdomen were normal.  Prior Army National Guard Reports of Medical History and Examinations indicate that the Veteran first reported a history of sinusitis and hay fever in 1995; a 1989 report from St. Mary's hospital indicates that the Veteran reported that he took Actifed for his allergies.   

January 2006 post-deployment assessments indicate that the Veteran reported that his health worsened during his deployment; he complained of chronic cough, runny nose, diarrhea, and frequent indigestion.

A December 2006 medical assessment from K.A., LCSW-ACP, CTS, indicates that the Veteran reported treatment for his sinuses and allergies during his service in Kuwait and Iraq; he also reported that he developed acid reflux since his discharge from active service.

Treatment records from R.K.S., M.D, indicate that the Veteran reported that he had a past history of GERD and allergies in May 2006; he also reported experiencing sinus drainage and constipation, but examination was normal.  In January 2007, he was treated for allergies and complaints of heartburn; the assessment was allergic rhinitis, allergic conjunctivitis, seasonal allergies, and GERD.

At the March 2012 VA sinus examination, the Veteran reported a history of allergy problems prior to deployment, for which he self-treated; he stated that he was prescribed Allegra or Zyrtec while in Iraq due to the dust.  Examination showed rhinitis but a CT scan showed no active allergic rhinitis or residuals; the CT scan showed clear frontal sinuses, with small fluid collection and a 7mm cyst or polyp at the posterior right ethmoid sinus/anterior right sphenoid.  The VA examiner concluded that the Veteran's rhinitis clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness; the VA examiner noted that the Veteran treated for allergic rhinitis in service, but no findings were noted on examination, and there are no residuals on a CT scan of the sinus.

At the March 2012 VA esophageal examination, the Veteran reported a history of treatment for reflux prior to deployment, and that he was prescribed medication for treatment of his reflux in service.  Examination, including an esophogram, showed gastric reflux, but the rest of the upper gastrointestinal evaluation was normal.  The VA examiner concluded that the Veteran's GERD clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness; the VA examiner noted that the Veteran treated for GERD in service, but that there are no findings other than the Veteran's use of medication since his service.

Based on the evidence of record, the Veteran's claims for service connection for GERD and allergies must be denied.  

First Period of Service

Here, there is no lay or medical evidence that he had GERD or allergies during the first period of service.  Accordingly, service connection based upon this period is not warranted.




Second Period of Service

The Board acknowledges that the Veteran's GERD and allergies were not noted at his examination upon entrance to service.  Therefore, the presumption of soundness at entry is applicable.  However, the Veteran reported experiencing hay fever, sinusitis, and indigestion or heartburn, and the use of Actifed and Zantac at his January 2005 examination; he also reported a history of treatment for allergies as early as 1989.  To the extent that the Veteran reported symptoms for many years prior to his second period of service, and a history of medication use for such symptoms, the evidence reflects that the Veteran's allergies and GERD clearly and unmistakably existed prior to service.  We also note that he is competent to report that he has used medications and that he has received diagnoses.  It necessarily follows that he is competent to report when he was first seen or diagnosed.

Moreover, the Board observes that the Veteran does not dispute that the first prong of the presumption of soundness was rebutted, and that the evidence clearly and unmistakably established that the Veteran's allergies and GERD preexisted service. Thus, the remaining issue is whether VA established by clear and unmistakable evidence that the Veteran's allergies and GERD did not increase in severity during service or that any increase was due to the natural progress of the disease.  

Here there is clear and unmistakable evidence that the Veteran's allergies and GERD were not aggravated by service.  The Board finds that there is no competent evidence that the Veteran's GERD or allergies worsened beyond the natural progression during his second period of active service.  In this regard, the Board points out that, other than receiving medication for his GERD and allergies during service, he sought no treatment and made no complaints of an increase in severity during service; the Board further observes that the record reflects that the Veteran utilized medication for treatment of his GERD and allergies before his second period of active service, but that he sought no other treatment.  In short, there is no reliable evidence that his GERD and allergic rhinitis increased in severity or were aggravated during service.  

The Board reiterates that the Veteran took medication for his GERD and allergies before his second period of active service, and that he did not report that his symptoms had worsened or increased during service.  The weight of the evidence is against a finding that the Veteran's GERD and allergies increased in severity during service.

The Veteran is competent to report that he experienced GERD and allergies since his service.  However, to the extent that there is argument regarding the an increase in severity or aggravation of GERD and allergies, the medical evidence in 2012, prepared by a skilled examiner, is far more probative and credible than rather generic statements on the part of the appellant.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  This post service evidence coupled with the service records constitutes clear and unmistakable evidence that there was no aggravation.

To the extent that there are lay statements asserting that the Veteran's GERD and allergies were aggravated by or otherwise related to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions of the March 2012 VA examination reports.  The VA examiner found that the worsening of the Veteran's GERD and allergies clearly and unmistakably did not worsen beyond a normal progression during service; in fact, evaluation did not show any current allergic rhinitis or residuals thereof.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

Here there is clear and unmistakable evidence that the Veteran's allergies and GERD both preexisted and were not aggravated by service.  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a compensable disability evaluation for left inguinal hernia repair is denied.

Entitlement to a compensable disability evaluation for right inguinal hernia is denied.

Service connection for allergic rhinitis is denied.

Service connection for GERD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


